


CONFIDENTIAL SETTLEMENT AGREEMENT
AND GENERAL RELEASE OF CLAIMS


1.Factual Background. John Dulchinos (“Executive”) was employed by Adept
Technology, Inc. (the “Company”) starting in or about 1987. In or about
September 2008, Executive became the Company’s President and Chief Executive
Officer. Executive’s employment with the Company terminated on February 19, 2013
(the “Termination Date”). It is now the Company's desire to provide Executive
with a severance payment and to resolve any claims that Executive has or may
have against the Company and its affiliated persons and entities. Accordingly,
Executive and the Company agree as set forth below.


This Settlement Agreement (“Agreement”) will become effective on the eighth day
after it is signed by Executive (the “Effective Date”), but only if Executive
does not revoke this Agreement (by email notice of revocation to
rob.cain@adept.com, dan.weinblatt@adept.com, and shu@shusny.com) within seven
days following the date on which he executes this Agreement.


2.    Termination Date and Resignation From All Company Positions. Executive and
the Company agree that Executive’s employment with the Company terminated on the
Termination Date. To the extent he still retains any such positions, Executive
hereby resigns from any and all positions that he held as an officer and/or
director of the Company or any of its affiliated entities, with all such
resignations effective as of the Termination Date.


3.    Severance Payment. Subject to Executive’s compliance with the terms of
this Agreement, the Company shall pay him a severance equal to seven months’
base salary at his final base salary rate, less applicable withholding. The
pre-tax amount of such severance is $184,625.00, which will be paid to Executive
in two equal installments of $92,312.50, less applicable withholding, on each of
(a) the tenth calendar day following the Effective Date, and (b) the 90th day
following the date on which the payment described in (a) is made. Such payments
will be sent to Executive at the following address: 16980 Spencer Avenue, Los
Gatos, CA 95032.


4.    Payment of All Wages. Executive acknowledges that he has been paid all
wages and provided all benefits (including, but not limited to, base salary,
bonuses, equity, and paid time off/vacation) that Executive earned during his
employment with the Company. Executive understands and acknowledges that he
shall not be entitled to any additional payments or benefits of any kind from
the Company, other than the severance payment described in Paragraph 3.


5.    Release of Claims. Executive and his successors release the Company and
its parents, divisions, subsidiaries, and affiliated entities, and each of their
respective current and former shareholders, investors, directors, officers,
Executives, agents, attorneys, insurers, legal successors, assigns, and
affiliates of and from any and all claims, actions and causes of action, whether
now known or unknown, which Executive now has, or at any other time had, or
shall or may have against those released parties based upon or arising out of
any matter, cause, fact, thing, act or omission whatsoever occurring or existing
at any time up to and including the date on which Executive signs this
Agreement, including, but not limited to, any claims of breach of express or
implied contract, wrongful termination, invasion of privacy, constructive
discharge, retaliation, fraud, negligent misrepresentation, defamation,
infliction of emotional distress or national origin, race, age, sex, sexual
orientation, disability, or other discrimination or harassment under the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the California Fair Employment and Housing Act, and any claims
arising under the Fair Labor Standards Act, the Fair Credit Reporting Act, the
Family and Medical Leave Act, the California Labor Code, or any other applicable
federal, state, or local law (all listed statutes in this Paragraph as they have
been, or are in the future, amended). This release of claims will not apply to
any rights or claims that cannot be released as a matter of law, and it will not
affect Executive’s right to be indemnified by the Company pursuant to any
existing indemnity agreement between Executive and the Company.


The Company releases Executive and his successors of and from any and all
claims, actions and causes of action, whether now known or unknown, which the
Company now has, or at any other time had, or shall or may have against those
released parties based upon or arising out of any matter, cause, fact, thing,
act or omission whatsoever occurring or existing at any time up to and including
the date on which Executive signs this Agreement, including, but not limited to,
any claims of breach of express or implied contract, invasion of privacy, fraud,
negligent misrepresentation, defamation, or actions related to the performance
of Executive’s job while employed by the Company. Provided, however, that the
release contained in this paragraph shall not apply to any claims that are based
upon or arise out of any fraudulent actions of Executive, or any intentional
and/or willful wrongful actions of Executive.


6.    Section 1542 Waiver. The Company and Executive acknowledge that it/he has
read section 1542 of the Civil Code of the State of California, which states in
full:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.


The Company and Executive waive any rights that it/he has or may have under
section 1542 (or any similar provision of the laws of any other jurisdiction) to
the full extent that it/he may lawfully waive such rights pertaining to this
general release of claims, and affirms that it/he is releasing all known and
unknown claims that it/he has or may have against the parties listed above.


7.    Continuing Obligations and Return of Company Property. Executive
acknowledges and agrees that he shall continue to be bound by and comply with
the terms of any confidentiality, assignment of inventions, and/or
non-solicitation agreements between the Company and Executive. To the extent
that he has not done so already, promptly following his execution of this
Agreement, Executive will return to the Company, in good working condition, all
Company property and equipment that is in Executive's possession or control,
including, but not limited to, any files, records, computers, computer
equipment, cell phones, credit cards, keys, programs, manuals, business plans,
financial records, customer information, Executive records or information, and
all documents (whether in paper, electronic, or other format, and any copies
thereof) that Executive prepared or received in the course of his employment
with the Company.


8.    Non-Disparagement. Executive agrees that he will not, at any time in the
future, make any disparaging statements to any third parties (including, without
limitation, any print or broadcast media) about the Company, or any of its
products, services, employees, or directors (as long as said employees or
directors are still employed by, or serving on the Board of Directors of, the
Company). Provided, however, that the previous sentence shall not apply to (a)
any statements that are made truthfully in response to a subpoena or other legal
process, or (b) any truthful, factual statements (which are not in violation of
any of Executive’s obligations under the first sentence of Paragraph 7) that are
reasonably required in order for Executive to perform his assigned duties for
another employer. The Company agrees that for so long as each of them is serving
as a member of the Company’s Board of Directors (the “Board”) and/or is employed
by the Company, the following individuals shall not make any disparaging
statements to any third parties (including, without limitation, any print or
broadcast media) about Executive: Rob Cain, Benjamin Burditt, Martin Hale,
Richard Juelis, Herbert Martin, and Michael Kelly. Provided, however, that the
previous sentence shall not apply to any statements that are made truthfully in
response to a subpoena or other legal process.


9.    Non-Solicitation of Co-Workers. Executive agrees that for a period of one
year following the Effective Date, he will not, on behalf of himself or any
other person or entity, solicit any employee of the Company to terminate his/her
employment with the Company, nor will he ask or employ any other person or
entity to solicit, or recommend that any other person or entity solicit, or
assist any other person or entity in soliciting, any employee of the Company to
terminate his/her employment with the Company.


10.    Cooperation. In the event that any litigation action is filed against the
Company that is based upon or arises out of, in whole or in part, any
acts/events/omissions occurring during the time that Executive served as the
Company’s President and Chief Executive Officer, Employee will cooperate
voluntarily in the Company’s defense of such action as reasonably requested by
the Company or its counsel at mutually-convenient times. Executive will not be
entitled to any compensation for his assistance pursuant to this Paragraph, but
the Company will reimburse Executive for any actual, out-of-pocket expenses that
Executive reasonably incurs in performing his obligations under this Paragraph,
including lost wages or salary. To the extent that Executive is required, or is
requested by the Company, to testify in any such action, he agrees that he will
do so truthfully and accurately.


11.    Agreement Not To Assist With Other Claims. Executive agrees that he shall
not, at any time in the future, encourage any current or former Company
employee, or any other person or entity, to file any legal or administrative
claim of any type or nature against the Company or any of its current or former
directors, officers, or employees. Executive further agrees that he shall not,
at any time in the future, assist in any manner any current or former Company
employee, or any other person or entity, in the pursuit or prosecution of any
legal or administrative claim of any type or nature against the Company or any
of its officers or employees, unless pursuant to a duly-issued subpoena or other
compulsory legal process.


12.    Attorneys' Fees. In the event of any legal action relating to or arising
out of this Agreement, the prevailing party shall be entitled to recover from
the losing party its attorneys' fees and costs incurred in that action.


13.    Governing Law. This Agreement shall be interpreted in accordance with and
governed by the laws of the State of California.


14.    Severability. If any provision of this Agreement is deemed invalid,
illegal, or unenforceable, that provision will be modified so as to make it
valid, legal, and enforceable, or if it cannot be so modified, it will be
stricken from this Agreement, and the validity, legality, and enforceability of
the remainder of the Agreement shall not in any way be affected.


15.    Counterparts and Delivery. This Agreement may be executed by the parties
separately in counterparts, and facsimile or electronic (PDF) copies of the
separately-executed Agreement shall, upon exchange by delivery, facsimile, or
PDF/email between the parties or their counsel, have the same force and effect
as if a mutually-signed, single original agreement had been executed.


16.    Integration and Modification. This Agreement, along with any agreements
described in Paragraph 7 above, constitute the entire agreement between the
parties with respect to the termination of their employment relationship and the
other matters covered herein, and they supersede all prior negotiations and
agreements between the parties regarding those matters, whether written or oral.
This Agreement may not be modified or amended except by a document signed by an
authorized officer of the Company and Executive.
























[SIGNATURE PAGE FOLLOWS]
















EXECUTIVE UNDERSTANDS THAT HE IS ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT AND THAT HE IS GIVING UP ANY LEGAL CLAIMS HE HAS AGAINST
THE PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT. EXECUTIVE FURTHER
UNDERSTANDS THAT HE MAY HAVE UP TO 21 DAYS TO CONSIDER THIS AGREEMENT, THAT HE
MAY REVOKE IT AT ANY TIME DURING THE 7 DAYS AFTER HE SIGNS IT, AND THAT IT SHALL
NOT BECOME EFFECTIVE UNTIL THAT 7-DAY PERIOD HAS PASSED. EXECUTIVE ACKNOWLEDGES
THAT HE IS SIGNING THIS AGREEMENT KNOWINGLY, WILLINGLY AND VOLUNTARILY IN
EXCHANGE FOR THE SEVERANCE PAYMENT DESCRIBED IN PARAGRAPH 3.




Dated: August  26, 2013                    /s/ John Dulchinos        
John Dulchinos


Adept Technology, Inc.




Dated: August 27, 2013                By:    /s/ Rob Cain                
Rob Cain
Its: President and Chief Executive Officer                            

28697\3820322.1 1

